Citation Nr: 1046908	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  05-24 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan



THE ISSUES

Entitlement to service connection for claimed asthma.

Entitlement to service connection for claimed migraine headaches.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 
1967.  

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the RO.  

The Board remanded the case to the RO in November 2008 and 
October 2009 for additional development of the record.   

In his July 2005 Substantive Appeal, the Veteran requested a 
hearing before the Board in Washington, D.C.  The hearing was 
scheduled for August 2006, but he failed to appear.  As such, his 
hearing request is deemed withdrawn. 38 C.F.R. § 20.702(d).



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The Veteran currently is not shown to have diagnosed asthma; 
nor is he found to have presented credible lay assertions for the 
purpose of establishing a continuity of respiratory 
symptomatology since service.  

3.  The Veteran currently is not shown to have diagnosed migraine 
headaches; nor is he found to have presented credible lay 
assertions for the purpose of establishing a continuity of 
neurological symptomatology since service.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by asthma 
due to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The Veteran does not have a disability manifested by migraine 
headaches due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the 
Veteran's claims for service connection in correspondence sent to 
the Veteran in October 2003, April 2006, January 2009, and March 
2009.

These letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  Notice 
pursuant to the Dingess decision was mailed in March 2006.  The 
claims were last readjudicated in a March 2010 supplemental 
statement of the case (SSOC).  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records.  The Veteran 
has not identified any other evidence which has not been 
obtained.

The Veteran was scheduled for VA examination in January 2010.  
Notice was sent to the address of record.  The RO contacted the 
VA Medical Center (VAMC) and confirmed that notification was sent 
to the Veteran before the exam date.  Faxed copies of the 
notification are of record.  The Veteran failed to appear.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the duty to assist is by no means a one-way street, 
and a veteran's obligation to provide certain facts, in this case 
by submission to a VA examination, is not an impossible or 
onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).   


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

The Veteran asserts that he was discharged from active service as 
a result of being diagnosed with asthma.  See claim received in 
September 2009.  He also claims that his headaches are the result 
of an automobile accident.  Id.   

After careful consideration of all procurable and assembled data, 
the Board finds that service connection for asthma and migraine 
headaches is not warranted.  

Regarding the migraine headache claim, the Veteran's service 
treatment records show the Veteran was involved in a jeep 
accident in July 1966.  He had no loss of consciousness and 
sustained a laceration to the right occiput for which he received 
sutures.  

The neurological examination was within normal limits.  The skull 
x-ray studies were negative.  The Veteran was admitted to the 
hospital for observance.  He complained of headaches for a couple 
of days after admission, which resolved.  There were no further 
complaints in service with regard to this incident.

In October 1967, the Veteran fell and struck his head behind the 
left ear.  Again there was no loss of consciousness.  The Veteran 
denied having any headaches.  

The November 1967 report of medical history noted the 1966 head 
injury, but the corresponding separation examination was negative 
for a diagnoses or complaints of headaches.  

Regarding the asthma claim, on the Veteran's September 1965 
enlistment examination, he reported shortness of breath and 
chronic cough.  The medical provider noted the Veteran had 
occasional upper respiratory infections and hay fever, which were 
not considered disabling.  

The Veteran was diagnosed with asthmatic bronchitis in May 1967.  
In August 1967, the condition was thought to be related to 
allergies.  He was admitted to the hospital for a few days and 
then discharged.  

On the November 1967 report of medical history, the medical 
provider noted the Veteran had an asthma attack in 1967.  The 
corresponding physical examination noted a fine inspiratory 
wheeze, bilaterally.  He was diagnosed with bronchial asthma, 
controlled with medication. 
 
The mere fact that the Veteran complained of headaches in service 
is not enough to establish that a chronic condition manifested 
during service.  See 38 C.F.R. § 3.303(b).   The mere fact the 
Veteran was diagnosed with bronchial asthma is also  not enough 
to establish that a chronic condition manifested during service.  
Id.  

Post-service, the Veteran is not shown to have been diagnosed for 
either asthma or migraine headaches.  A January 1975 Reserve 
examination was negative for either complaints or diagnoses of 
asthma or migraine headaches.  

A February 1985 Reserve examination indicated the Veteran 
reported the jeep accident.  The medical provider noted the 
injury was not considered disabling.  The corresponding physical 
examination was negative for migraine headaches.  There were no 
complaints with regard to asthma, as well as no findings of a 
respiratory disorder. 

Finally, the Veteran was scheduled for VA examination in January 
2010, but he failed to appear.  Thus, the Veteran's claims have 
been rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b).  

There has been no showing of current disability manifested by 
asthma or migraine headaches.  Even assuming both conditions were 
present, there is no medical evidence of a nexus between an in-
service injury or disease and any current disability.  38 C.F.R. 
§ 3.303; See Hickson, 12 Vet. at 253; see also Pond, 
2 Vet. App. at 346.

To the extent that the Veteran maintains that he suffers from 
respiratory problems and headaches, he is competent to report his 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.   See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The Board cannot give great weight and credibility to such an 
account as there are no complaints or findings of either asthma 
or migraine headaches since the Veteran's separation from service 
in 1967.  

The Veteran's statements alone cannot constitute competent 
evidence of a medical diagnosis or nexus opinion as only those 
medically trained are competent to diagnose a condition and 
identify likely etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In sum, the preponderance of the evidence is against the claims 
and the appeals involving service connection must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).   


ORDER

Service connection for claimed asthma is denied.

Service connection for claimed migraine headaches is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


